HAWKINS, Presiding Judge.
Conviction is for possessing whiskey for the purpose of sale in a dry area, punishment assessed at a fine of $100.00.
No bills of exception are in the record. Our State’s Attorney calls attention to the fact that the only statement of facts present is incorporated in the transcript in violation of Art. *308760, C. C. P., as amended by Acts of the 42d Legislature, p. 12, Ch. 11. The second paragraph of amended Art. 760 reads as follows:
“The statement of facts in felony or misdemeanor cases shall not be copied in the transcript of the clerk, but when agreed to by the parties and approved by the Judge, shall be filed in duplicate with the clerk, and the original sent up as a' part of the record of the cause on appeal; and like procedure shall be followed if the statement of facts is prepared by the parties or by the judge, or on the failure of the parties to agree. * * *”
The violation of the positive provision of the statute precludes consideration of the statement of facts.
We also observe that what purports to be a statement of facts as copied in the transcript is not signed by either counsel for the state or appellant, neither is it approvel by the trial judge.
The judgment is affirmed.